Deen, Presiding Judge.
Appellant was arrested in the summer of 1986 and charged with murder in the shooting of a man who was reportedly having an affair with his wife. He initially pled guilty to voluntary manslaughter and was ultimately sentenced to 20 years’ incarceration for manslaughter. His subsequent motion to withdraw his guilty plea, which was treated *881as an extraordinary motion for new trial (alluding to his January 1988 appearance before the Cobb County Superior Court), was denied. He had also filed an appeal from the judgment on the January 1988 proceeding.
Decided December 4, 1990.
Marvin L. Maddux, pro se.
Michael J. Bowers, Attorney General, Thomas J. Charron, District Attorney, Leonora Grant, for appellee.
The State moved to dismiss the appeal on the ground that Maddux had not complied with the legal requirements of OCGA §§ 5-6-41; 5-6-43, and 5-6-44. This motion was denied in August of 1990, and Maddux’s record was transmitted to this court. The court’s records show that Maddux has filed no enumeration of error or brief, as required by Court of Appeals Rule 27. These were due in mid-September of 1990, but nothing was forthcoming. On October 2 this court ordered appellant to file not later than October 9, 1990. The appeal was scheduled to be heard by this court on November 6, 1990, but still nothing had been filed. No request for extension of time has been filed.
With no enumeration of errors or brief before us, there is nothing on which this court can rule.

Judgment affirmed.


Pope and Beasley, JJ., concur.